UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7674



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN WESLEY FAIRCLOTH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. Malcolm J. Howard, Dis-
trict Judge. (CR-95-72)


Submitted:   June 21, 2001                 Decided:   June 27, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Wesley Faircloth, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Wesley Faircloth appeals the district court’s order de-

nying his motion for a new trial.    We have reviewed the record and

the district court’s order and find no reversible error.    Accord-

ingly, we affirm the district court’s order.   See United States v.

Faircloth, No. CR-95-72 (E.D.N.C. filed Nov. 16, 2000; entered Nov.

17, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2